Johnson, J.,
concurring in part and dissenting in part:
*165Because I believe that the relationship between parent and child is nearly inviolable, and should be torn asunder only on exceptional facts, I respectfully dissent with respect to the termination of Kathleen’s parental rights. The facts of this case do not support the trial court’s decision with respect to Kathleen. I concur, however, in the majority’s holding regarding Richard, the father.
Focusing on Kathleen, she has two children — Joshua and Angel. DCYF has found her fit on the one hand to have the care and custody of Joshua, but on the other hand has advocated that her maternal relationship with Angel be severed for all time. This is incomprehensible to me. If Kathleen is fit to be the primary care provider of Joshua with the full support of DCYF, then she is certainly fit to have the opportunity to parent Angel in the future.
This is not to say that the foster parents of Angel, at this time, are not better prepared to parent Angel. Unquestionably, they are. But this could be said of thousands of children in our State; that is, that other potential adoptive parents could better parent a particular child than the natural parents at this time. The real question, put simply, is, should the natural parents of Angel be deprived of their parental rights because DCYF has now found “better parents” to care for Angel? The mere fact that Joshua was a boy of twelve and Angel was a girl of five certainly did not render Kathleen fit to care for and nurture Joshua, and unfit to care for and nurture Angel.
Is Kathleen beyond hope to parent Angel? The record would indicate that she is not. On July 7, 1994, a psychologist wrote the Nashua District Court as follows: “[Kathleen] has shown she warrants an opportunity to maintain physical custody of her son, Joshua []. She has participated in family therapy sessions here and has demonstrated that she can be effective as a parent.” On August 22, 1994, he wrote further:
Kathy has demonstrated good judgment and consistency with her son. She has, to date, kept her anger under control, a concern DCYF had about her ability to parent. . . .
Kathy and Joshua are seen weekly in order to ensure that this living arrangement goes well. Kathy continues to be forthright and cooperative in the counseling sessions[.] She seems genuinely committed to parenting Joshua. I continue to support the present situation and do not make any further recommendations at this time.
Kathleen’s own therapist, called as a witness for the State, also testified that, based on Kathleen’s successful parenting of Joshua, she could parent Angel. She testified as follows:
*166Q, You say in the end that her, meaning Kathy, abusive past has kept her from being the mother and person she truly can be. Do you mean to say that with treatment, she will be what she could have been?
A Yes. I believe that behind all the . . . Kathy at core is a very sweet woman and a very trusting woman, that’s her core personality, that’s her natural personality. Not everyone is such a sweet person, but she really is. At heart, a compassionate, nice person. I think everyone likes her and I think if she had been born in another home or certainly with treatment, that woman is coming out. That is her true personality. I think a lot of the anger stuff is really defenses that are not part of . . . she is not an angry person in the core.
Q So you when you say last, “With some treatment, the fog is- beginning to lift and she is becoming a capable, functional human being,” you mean that she has reached at least the minimal levels of being a capable, functional human being and simply has place to go?
A That’s correct.
Q She still can improve?
A She certainly can. I’m not saying that Kathy is cured, but I am saying that she has made significant progress.
Q So the conclusion that we draw, at least that I’m drawing from your testimony, is that were Kathy to be provided with services from the Division, at least to the extent that they have provided services up till now, during the period of the reunification, in other words, if they didn’t just give back the kid and say here, hang yourself, fail, but if they actually perform their job which is to provide services to a needy person, they would be able to provide services to a needy family, which would include Kathy and Joshua and Angel, is that true?
A That’s correct.
Q And you believe that if this case were dismissed today, Kathy went home and picked up Angel or at least there was a reasonable transition, that Kathy would be able to succeed.
A That’s correct.
*167Q Provided there were services.
A Provided there were services.
Q We can’t tell how long these services need to be in place, but a[s] long as they’re in place, there would be success, is that correct?
A I believe there would be.
Q Would it be safe to say that at some point, the services wouldn’t be needed anymore, as Angel got to be six or seven, as Joshua got to be a little older, as Kathy made more progress in treatment?
A If she continues to make the progress that she’s made within the six months to the next six months, and then probably the case could wind up within a .year, a year and a half.
Q Being closed all together?
A That’s correct.
Kathleen’s therapist also testified:
Q ... [Kathleen’s] been involved with and dependent upon quote, you said the system. Has she been victimized to some degree by DCYF in this case?
A I think rather than victimized, I would like to say I think the case from ground one, which I was not involved with nor I believe any of the principals here, so I can speak more freely without hurting feelings, has mismanaged the case. Their idea really was not to give her the kinds of . . . they didn’t understand the kinds of services she needed to appropriately parent, that was number one. They didn’t return Angel or terminate her rights in a timely manner. And in fact, as it has ended up, has both victimized her, Angel and themselves in terms of really management. I think it’s a total mismanagement that has gone on for years because most children are not left until four or five to be decided what their fates are, and then [wre]nched away from their parents.
Q And by the same token, most parents are not strung along for four or five years?
A I can’t see what that would be like, of waiting to get your *168child back for that amount of time, so, yes, in that term, that certainly is victimization.
Based on this record, it is a tragedy to terminate Kathleen’s parent-child relationship with Angel for all time.